Citation Nr: 1119814	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-26 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral cataracts, claimed as secondary to service-connected diabetes mellitus.  

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs




ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO, inter alia, denied service connection for bilateral cataracts (claimed as secondary to service-connected diabetes mellitus), granted a rating of 10 percent for bilateral hearing loss, and denied a TDIU.  In April 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2009.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims on appeal have been accomplished.

2.  Bilateral cataracts was first diagnosed many years after the Veteran's discharge from service, and there is no competent evidence or opinion of a medical relationship between any such current disability and the Veteran's military service or service-connected diabetes mellitus.

3.  Pertinent to the January 2009 claim for increase, audiometric testing has revealed no worse than Level IV hearing in the right ear and Level IV hearing in the left ear.

4.  At no point pertinent to the January 2009 claim for increase has the Veteran's bilateral hearing loss been shown to present so exceptional or unusual a disability picture as to render impractical the application of the regular schedular standards for rating the disability.

5.  The Veteran has been granted service connection for diabetes mellitus (rated as 20 percent disabling), tinnitus (rated as 10 percent disabling), bilateral hearing loss (rated as 10 percent disabling), and erectile dysfunction (rated as 0 percent disabling); the Veteran's combined disability rating is 40 percent.

6.  The Veteran's service-connected disabilities have not met the percentage requirements for an award of a schedular TDIU, and these disabilities have not been shown to prevent him from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral cataracts, to include as secondary to service-connected diabetes mellitus, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).  

2.  The criteria for a rating in excess of 10 percent for bilateral hearing loss, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, 4.86, Diagnostic Code 6100 (2010).

3.  The criteria for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, including the claim for a TDIU, a claimant must be provided with information pertaining to the assignment of disability ratings (to include the criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Initially, regarding the claim for service connection for bilateral cataracts and the claim for a TDIU, two February 2009 pre-rating letters provided notice to the Veteran regarding what information and evidence was needed to substantiate these claims, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letters specifically informed the Veteran to submit any evidence in his possession pertinent to the claims (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  The letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The March 2009 RO rating decision reflects the initial adjudication of the claims after issuance of the February 2009 letters.  Hence, these letters meet the content of notice requirements of Pelegrini and Dingess/Hartman, as well as the VCAA's timing of notice requirements.

Regarding the claim for a higher rating for bilateral hearing loss, a February 2009 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantial the claim for a higher rating, as well as what information and evidence must be submitted by the appellant, and what information would be obtained by VA.  The letter also requested that the appellant submit any evidence in his possession pertinent to the claim, consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The March 2009 RO rating decision reflects the initial adjudication of the claims after issuance of the February 2009 letters.  Thereafter, the June 2009 SOC included the pertinent rating criteria for evaluating hearing loss.  

Moreover, the claims file reflects that the Veteran and his representative had actual knowledge of the information and evidence needed to support his claim for a higher rating for hearing loss.  In this regard, in the April 2009 NOD, the Veteran asserted that his hearing loss was much worse than the current 10 percent rating.  This statement demonstrates an awareness of what is necessary to support the claim; hence the Board finds that any omission in notice provided is harmless because actual knowledge of what the evidence must show to support the claim for a higher rating for bilateral hearing loss is shown.  See, e.g., Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the appeal.  Pertinent medical evidence associated with the claims file consists of VA and private treatment records, and the reports of September 2006, October 2006, and February 2009 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claims on appeal is warranted.

The Board acknowledges that VA has not provided the Veteran with an examination in connection with the claim for service connection for bilateral cataracts; however, the Board finds that an examination was not necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002).  As explained in detail below, the record does not reflect even a prima facie case for service connection-fundamentally, there is no indication that bilateral cataracts is related to service or service-connected diabetes mellitus-so, an examination is not required at this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Wells v. Principi, 326 F.3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).

Regarding the claim for a TDIU, in February 2009, the RO requested that the Veteran complete, sign, and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  As the Veteran did not respond, no further development was accomplished.  In order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish the allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  The Court has also held that VA's duty to assist is not a one-way street, and that if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwisnski, 1 Vet. App. 190, 193 (1991); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  VA is only required to obtain evidence that is "adequately identified."  38 U.S.C.A. § 5103A(b) and (c).  Given the RO's efforts to provide the Veteran with the appropriate paperwork to establish the evidence for the claim for a TDIU, the Board finds that no further action in this regard is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate each claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Service Connection for Bilateral Cataracts

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  However, given the basis for the denial, as noted below, any further discussion of the amendment is unnecessary.]

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that the claim for service connection for bilateral cataracts, claimed as secondary to service-connected diabetes mellitus, must be denied. 

The evidence of record clearly establishes that the Veteran has current bilateral cataracts, as reflected, for example, in a September 2006 VA examination report.  However, the record simply fails to establish that his bilateral cataracts is medically related to either service or service-connected diabetes mellitus.

Bilateral cataracts was not shown in service.  The Veteran's service treatment records reflect no treatment for or diagnosis of cataracts during service.  The report of the Veteran's August 1970 separation examination reflects normal eyes and 20/20 vision.  The first recorded diagnosis of cataracts was not until 2006, 36 years after service.

The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Significantly, the Board notes that there is no medical evidence or opinion currently of record that supports the Veteran's claim that his bilateral cataracts is related to service or service-connected diabetes mellitus, and neither he nor his representative has presented or identified any such existing evidence or opinion.  

Moreover, the only medical report to address the etiology of current bilateral cataracts-that of the September 2006 VA examiner-does not support the claim.  The Veteran was afforded a September 2006 VA examination in conjunction with his claim for diabetes.  Examination of the Veteran's eyes revealed nuclear and posterior subcapsular cataracts.  The examiner's impression was nuclear and posterior subcapsular cataracts, age related and not related to diabetes mellitus.

Additionally, the medical evidence of record contains various notations indicating that there is no retinopathy associated with the Veteran's diabetes mellitus.  An October 2008 diabetic retinopathy surveillance examination was negative for any diabetic retinopathy of the right and left eyes.  The assessment was diabetes without retinopathy.  A February 2009 ophthalmology consult note revealed a diagnosis of senile cataracts without diabetic retinopathy.

Furthermore, as regards any direct assertions by the Veteran and/or his representative that there exists a medical nexus between current bilateral cataracts and either service or service-connected diabetes mellitus, the Board finds that such assertions provide no basis for allowance of the claim.  The matter of medical etiology of current bilateral cataracts is a matter within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate training and expertise, neither is competent to render a probative opinion on the medical matter on which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for bilateral cataracts, to include as secondary to service-connected diabetes mellitus, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports a finding that the Veteran's bilateral cataracts is related to either service or service-connected diabetes mellitus, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Increased Rating for Bilateral Hearing Loss

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Historically, by rating decision of October 2006, the RO granted service-connection for bilateral hearing loss, and assigned an initial 0 percent (noncompensable) rating under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100, effective July 12, 2006.  In January 2009, the Veteran filed this claim for an increased rating with the RO.  In the March 2009 rating decision, the RO granted a rating of 10 percent for bilateral hearing loss, effective January 29, 2009, the date of the claim for increase.

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per seconds.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.85(a).

When the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that the criteria for a rating in excess of 10 percent for the Veteran's bilateral hearing loss have not been met at any time pertinent to the claim for increase.

VA treatment records reveal treatment and evaluation for hearing loss.  The medical records also reflect that the Veteran uses hearing aids.

The Veteran was afforded a VA audiological evaluation in February 2009.  The report of audiological testing reveals that pure tone thresholds, in decibels, were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
45
60
65
75
LEFT
50
65
70
65

The pure tone threshold average was 61.25 decibels in the right ear and 62.5 decibels in the left ear.  Speech recognition testing revealed speech recognition ability of 82 percent in the right ear and 80 percent in the left ear.

The summary of audiological test results was moderate to severe sensorineural hearing loss in the right ear and mild to severe sensorineural hearing loss in the left ear.  The Veteran reported that the functional effects of his hearing loss included interference with hearing and understanding people at work and difficulty hearing when there is background noise.  The examiner noted that the Veteran's hearing loss was essentially unchanged from his last evaluation in January 2007.

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluation reveals Level IV hearing in the right ear and Level IV hearing in the left ear, based on application of the reported findings to Table VI.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Because the audiometric test results do not reflect an exceptional pattern of hearing loss in either ear, Table VIA is not for application.  38 C.F.R. § 4.86.  Combining Level IV hearing for the right ear and Level IV hearing for the left ear according to Table VII results in a 10 percent rating.  See 38 C.F.R. § 3.85, Diagnostic Code 6100.  

The Board in no way discounts the Veteran's difficulties, or his assertions that his bilateral hearing loss should be rated higher, however, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).

Based on the foregoing, the Board finds that the record presents no basis for assignment of more than a 10 percent schedular rating for bilateral hearing loss.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  The Board also finds that there is no showing that, at any point pertinent to the claim for increase, the disability under consideration has reflected so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (cited in the June 2009 SOC).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. At 116.

The Board finds that schedular criteria are adequate to rate the Veteran's bilateral hearing loss.  While the Veteran maintains that he has had difficulty obtaining employment due to his hearing loss, the Veteran has not described such exceptional symptomatology associated with his bilateral hearing loss as would render the rating schedule inadequate to rate the disability.  The Veteran contends that he finds it hard to hear others, particularly work clients.  He also reported difficulty hearing when on the telephone and when background noise is present.  This is precisely the type of impairment contemplated by the rating schedule (hearing loss).  

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disability, pursuant to Hart, and that the claim for a rating in excess of 10 percent for bilateral hearing loss must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49 at 56.

C.  TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

In this case, the Veteran does not meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU, as service connection is in effect for diabetes mellitus (rated as 20 percent disabling), tinnitus (rated as 10 percent disabling), bilateral hearing loss (rated as 10 percent disabling), and erectile dysfunction (rated as 0 percent disabling); the combined rating for these service-connected disabilities is 40 percent.

However, as noted above, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities (pursuant to 38 C.F.R. § 4.16(b)).  Hence, consideration of whether the Veteran is, in fact, unemployable is still necessary in this case.

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.41, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

Here, there is no indication that the Veteran, in fact, is or has been rendered unemployable due to service-connected disabilities at any point pertinent to this appeal.  On his January 2009 claim for a TDIU, the Veteran stated that he had worked in sales for most of his life and now finds it hard to understand people and find employment due to his hearing loss.  In a February 2009 letter, the Veteran noted that he had difficulty finding a job in sales, or any area requiring him to understand people, due to his hearing loss.  While the Veteran has claimed that his hearing loss disability makes it difficult for him to obtain employment, the Veteran has not provided any evidence of unemployment.  Significantly, a February 2009 VA examiner noted that the Veteran was employed full time as a realtor and had not missed any work in the past year due to disability.  Thus, the evidence does not indicate that the Veteran's service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment.  This is evident from the fact that the Veteran continues to be employed.

Furthermore, to whatever extent the Veteran and/or his representative attempt to establish the Veteran's entitlement to a TDIU on the basis of lay assertions alone, the Board emphasizes that neither the Veteran nor his representative is shown to possess expertise in medical or vocational matters.  See e.g., Bostain, 11 Vet. App. at 127; Routen, 10 Vet. App. at 186.  Hence, the lay assertions in this regard have no probative value.

On this record, the Board must conclude that the criteria for referral of this matter for assignment of a TDIU, on an extra-schedular basis are not met, as the Veteran remains employed and no competent, probative evidence supports any finding that the Veteran is actually rendered unemployable due to service-connected disabilities.  As noted by the February 2009 examiner, the Veteran continues to be employed full time.  The Board emphasizes that the Veteran has not furnished any competent, supporting evidence in connection with this claim, nor has he completed a VA Form 21-8940 which may have provided additional pertinent information and/or a basis for VA to further develop this claim.  The Board again emphasizes that the duty to assist is not a one-way street.  See Swann, 5 Vet. App. at 233; Wood, 1 Vet. App. at 193.

For all the foregoing reasons, the claim for a TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49 at 56.



ORDER

Service connection for bilateral cataracts, claimed as secondary to service-connected diabetes mellitus, is denied.

A rating in excess of 10 percent for bilateral hearing loss, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), is denied.

A claim for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


